                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            SOUTHERN DIVISION

                                  No. 7:18-CR-153-FL-1


UNITED STATES OF AMERICA                     )
                                             )
                                             )
                v.                           )           ORDER TO SEAL
                                             )
AUSTIN KYLE LEE                              )
 a/k/a “Justin”                              )


         Upon Motion of the United States, it is hereby ORDERED that the Response to

Motion for Leave to File Out of Time, Motion to Seal, and this corresponding Order to

Seal, in the above-captioned matter, be sealed until such time as unsealed by the

Court.

         It is FURTHER ORDERED that the Clerk of Court provide a signed copy of the

Response to Motion for Leave to File Out of Time, Motion to Seal, and this

corresponding Order to Seal, to the United States Attorney’s Office.

         This, the 19thday of March, 2020.


                                                 __________________________________
                                                 LOUISE W. FLANAGAN
                                                 United States District Judge
